FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 CARIEN NURIEN CARDOZA LARO,                     No. 07-71594

               Petitioner,                       Agency No. A097-741-543

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Carien Nurien Cardoza Laro, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s decision denying her application for asylum and withholding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, INS v. Elias Zacarias, 502 U.S. 478, 481 n.1 (1992), and we

deny the petition for review.

       Substantial evidence supports the BIA’s denial of Cardoza Laro’s asylum

and withholding of removal claims, because she failed to establish that she was

persecuted on account of any protected ground. See Ochoa v. Gonzales, 406 F.3d
1166, 1170-72 (9th Cir. 2002) (affirming BIA’s denial of asylum and withholding

of removal where petitioners failed to prove their persecution was on account of a

social group or imputed political opinion).

       PETITION FOR REVIEW DENIED.




KY/Research                               2                                  07-71594